DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 8, 2021.
Applicant's election with traverse of Group I, Claims 1-15 in the reply filed on November 8, 2021 is acknowledged.  The traversal is on the ground(s) that claim 1 is a generic claim within elected group I that covers species I-III as identified by the Office Action. In particular, each of the groups I-III include a tube, an aperture and piezoelectric element as recited in claim 1, and therefore claim 1 is generic, and the requirement to elect species and subspecies is traversed.  This is found persuasive. Therefore, the restriction requirement of the specie election is withdrawn. However, the restriction requirement of the group election is maintained.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 recites “a plate” in line 1. However, it appears the same limitation has been defined in claim 10.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  Claim 12 recites “a liquid medium” in line 2. However, it appears the same limitation has been defined in claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the chamber" and “the aerosol” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The term “optimally” in claim 13 is a relative term which renders the claim indefinite. The term “optimally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The Examiner cannot properly construe the claim because the term is extremely broad and what range in terms of sizes is acceptable to be considered as optimum.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Angelotti (US 2016/0363280 A1).
With regard to claim 1, Angelotti discloses a device (10) comprising: a tube (14/20) having a proximal opening and a distal opening (Fig. 2); an aperture element (32) coupled to the proximal opening of the tube, the aperture element having at least one aperture (Fig. 2); a piezoelectric element (24) attached to a surface of the tube (14), the piezoelectric element adapted to receive an electrical signal that causes the piezoelectric element to vibrate and induce a wave along a length of the tube that forces a medium through the at least one aperture (Fig. 1 and Para. [0061]).
With regard to claim 2, the device of Angelotti discloses the invention as disclosed in the rejection of claim 1 above. Angelotti further discloses the tube (14) is at least one of a cross-sectional shape of a square, a triangle, a polygon, a rectangle and a circle (Fig. 2).
With regard to claim 4, the device of Angelotti discloses the invention as disclosed in the rejection of claim 1 above. Angelotti further discloses the medium includes at least one of a solid, a liquid and a gel (Para. [0054]).
With regard to claim 5, the device of Angelotti discloses the invention as disclosed in the rejection of claim 1 above. Angelotti further discloses the tube (14) is adapted to receive a wick element (11) that delivers a liquid medium to be dispersed.
With regard to claim 6, the device of Angelotti discloses the invention as disclosed in the rejection of claim 1 above. Angelotti further discloses the piezoelectric element (24) forms a unimorph element with the tube (Fig. 1).
With regard to claim 7, the device of Angelotti discloses the invention as disclosed in the rejection of claim 1 above. Angelotti further discloses the piezoelectric element (24) is adapted to vibrate the tube in a direction perpendicular to its length (Fig. 1).

With regard to claim 9, the device of Angelotti discloses the invention as disclosed in the rejection of claim 1 above. Angelotti further discloses a system (artificial flame apparatus) comprising the device of claim 1.
With regard to claim 10, the device of Angelotti discloses the invention as disclosed in the rejection of claim 5 above. Angelotti further disclose s the at least one aperture (32) is formed within a plate located at the proximal opening of the tube (Figs. 3 and 4).
With regard to claim 11, the device of Angelotti discloses the invention as disclosed in the rejection of claim 10 above. Angelotti further discloses the wick (11) is in contact with a plate (106), and liquid is transferred from the chamber to the plate of the aerosol generator by capillary action (Para. [0012, 0066]).
With regard to claim 12, the device of Angelotti discloses the invention as disclosed in the rejection of claim 1 above. Angelotti further discloses the device is operated at a resonant frequency to generate an aerosol from a liquid medium forced through the at least one aperture (Para. [0054, 0069]).
With regard to claim 13, the device of Angelotti discloses the invention as disclosed in the rejection of claim 12 above. Angelotti further discloses the tube, the aperture element, and the piezoelectric element are sized optimally to produce the aerosol at the resonant frequency (Para. [0054, 0069]).
With regard to claim 14, the device of Angelotti discloses the invention as disclosed in the rejection of claim 12 above. Angelotti further discloses a resonant frequency of the piezoelectric element is the same value as a resonant frequency of the aperture plate Para. [0054, 0069]).
.

Claims 1-4, 6-9, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koerner et al. (US 7,584,903 B2).
With regard to claim 1, Koerner discloses a device (1) comprising: a tube (3, Fig. 1) having a proximal opening (left opening of 3) and a distal opening (6/7); an aperture element (8) coupled to the proximal opening of the tube, the aperture element having at least one aperture (Fig. 1); a piezoelectric element (5) attached to a surface of the tube (Fig. 1), the piezoelectric element adapted to receive an electrical signal that causes the piezoelectric element to vibrate and induce a wave along a length of the tube that forces a medium through the at least one aperture (Col. 4 lines 35-54).
With regard to claim 2, the device of Koerner discloses the invention as disclosed in the rejection of claim 1 above. Koerner further discloses the tube (Fig. 1) is at least one of a cross-sectional shape of a square, a triangle, a polygon, a rectangle and a circle (Fig. 1).
With regard to claim 3, the device of Koerner discloses the invention as disclosed in the rejection of claim 1 above. Koerner further discloses the tube is adapted to receive the medium through the distal opening (18).
With regard to claim 4, the device of Koerner discloses the invention as disclosed in the rejection of claim 1 above. Koerner further discloses the medium includes at least one of a solid, a liquid and a gel (Col. 4 line 60).
With regard to claim 6, the device of Koerner discloses the invention as disclosed in the rejection of claim 1 above. Koerner further discloses the piezoelectric element (5) forms a unimorph element with the tube (Fig. 1).

With regard to claim 8, the device of Koerner discloses the invention as disclosed in the rejection of claim 1 above. Koerner further discloses the at least one aperture (8) is formed within a plate (2) located at the proximal opening of the tube (left opening of tube 3).
With regard to claim 9, the device of Koerner discloses the invention as disclosed in the rejection of claim 1 above. Koerner further discloses a system (title) comprising the device of claim 1.
With regard to claim 12, the device of Koerner discloses the invention as disclosed in the rejection of claim 1 above. Koerner further discloses the device is operated at a resonant frequency to generate an aerosol from a liquid medium forced through the at least one aperture (the oscillator 5 of Koerner is capable of generating a resonant frequency). 
With regard to claim 13, the device of Koerner discloses the invention as disclosed in the rejection of claim 12 above. Koerner further discloses the tube, the aperture element, and the piezoelectric element are sized optimally to produce the aerosol at the resonant frequency (the oscillator 5 of Koerner is capable of generating a resonant frequency).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752